FILED
                            UNITED STATES DISTRIC COURT                                   JAN 13 2010
                            FOR THE DISTRICT OF CO UMBIA
                                                                                    Clerk, U.S. District and
                                                                                      Bankruptcy Courts
CARMON ELLIOTT,                                       )
                                                      )
                               Petitioner,            )
                                                      )
       v.                                             )       Civil Action     No·10 0058
                                                      )
ERIC HOLDER, U.S. ATTORNEY GENERAL,                   )
                                                              I
                                                      )
                               Respondent.            )


                                  MEMORANDUM OPIN ON

       This matter comes before the Court on review ofpet·tioner's application to proceed in
                                                              I

forma pauperis and his pro se petition for a writ of manda us. The Court will grant the

application and deny the petition.

       Mandamus relief is proper only if "(1) the plaintiff       s a clear right to relief; (2) the

defendant has a clear duty to act; and (3) there is no other a1equate remedy available to plaintiff."

Council of and for the Blind of Delaware County Valley v. 4egan, 709 F.2d 1521,1533 (D.C.

Cir. 1983) (en banc). The party seeking mandamus has the 'burden of showing that [his] right to

issuance ofthe writ is 'clear and indisputable.'" Gulfstrea       Aerospace Corp. v. Mayacamas

Corp., 485 U.S. 271, 289 (1988) (citing Bankers Life & Cas Co. v. Holland, 346 U.S. 379,384

(1953)). Where the action petitioner seeks to compel is disc etionary, he has no clear right to

relief and mandamus therefore is not an appropriate remedy. See, e.g., Heckler v. Ringer, 466

U.S. 602, 616 (1984). Petitioner does not establish any oft ese elements.

       Generally, petitioner challenges the Attorney Genera's decision not to prosecute the

government officials he deems responsible for the abuse an torture of persons detained during
                                                                 ,

                                                                 I
                                                                 I
the so-called "war on terror." The Court has no power to c mpel the Attorney General to

prosecute a particular individual or to investigate a particul       matter. See United States v. Nixon,

418 U.S. 683,693 (1974) (acknowledging that the Executi              Branch "has exclusive authority

and absolute discretion to decide whether to prosecute a cas "); Powell v. Katzenbach, 359 F.2d

234,234-35 (D.C. Cir. 1965) (per curiam), cert. denied, 38 U.S. 906 (1966) ("[T]he question of

whether and when prosecution is to be instituted is within t e discretion of the Attorney General.

Mandamus will not lie to control the exercise of this discret on."). Because petitioner fails to

demonstrate his clear right to relief, the Attorney General's lear duty to act, and the lack of any

other remedy, his petition will be denied.

       An Order consistent with this Memorandum Opinio will be issued separately on this

same date.




                                               United States istrict Judge-        ~ 6t1If